—

aD

XO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case: 14-52419 Doc#100 Filed: 08/02/19 Entered: 08/02/19 13:48:27 Page1of1

 

JAKE TRI HUYNH et
519 CENTURY OAKS WY ew .
SAN JOSE, CA 95111
we
XO
aves

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

In Re: Chapter 13

Case No. 14-52419 MEH
JAKE TRI HUYNH

APPLICATION FOR ORDER
AUTHORIZING LATE FILING OF
DEBTOR'S CERTIFICATION OF
COMPLETION OF INSTRUCTIONAL
COURSE CONCERNING PERSONAL
FINANCIAL MANAGEMENT

Debtor

ee Nee Nee Nee” nee” Senet” Nee!” ee” St! nent”

 

Debtor hereby respectfully applies to this Court for an ORDER AUTHORIZING LATE
FILING OF DEBTOR'S CERTIFICATION OF COMPLETION OF INSTRUCTIONAL
COURSE CONCERNING PERSONAL FINANCIAL MANGEMENT, as follows:

1. Debtor's case was filed on June 03, 2014, and thereafter duly confirmed.

2. Debtor has fully paid the amount necessary to complete said confirmed plan.

3. Debtor has taken the required Personal Financial Management Course and filed the
required Certification with this Court. However, inadvertently Debtor failed to do so prior to
paying the last payment due under this plan.

WHEREFORE, the Debtor respectfully requests the Court to authorize the late filing of
the Debtor's Certfication of Completion of Instructional Course Concerning Personal

Financial Management and direct the issuance of a Discharge as would otherwise be

appropriate in this case. AD othe
Dated: | bi vA. f Pay
¢

JAKE TRI HUYNH

Dated: off 26/ 20/ q

 

 
